Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the RCE filed on 11/09/2020.  Claim 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “..the third surface…”. There are insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-5, 7-10, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto (US 2016/0103505).

Claim 1. Fukumoto discloses an apparatus for use in a pointing device, comprising:
a rigid interacting body operable to receive and translate a force (F) provided by a tool, wherein the rigid interacting body has a height, a first diameter, a lower surface, and an upper surface ([0067], fig. 10), (However, the gel material may be formed with various degrees of softness/hardness as specified to provide a best performance using design considerations ([0051]) ) [since the claim is not explicit regarding the degree of rigidity and the hardness of the  gel can reach plastic level rigidness as defined in applicant specification [0027] which describes the rigid interacting body 1 is a rigid body made of rigid material, such as plastic or metal]; and
a depressible force sensing layer arranged between the interacting body and a substrate, the force sensing layer having a second diameter greater than the first diameter of the interacting body and having an embossed portion (The force sensing resistive film 1010 can be a polymer thick film (e.g., 0.05 mm-1.25 mm, etc.) including electrically conducting and non-conducting particles in a matrix.  The force sensing resistive film 1010 can exhibit a decrease in resistance with an increase in the force applied to the tactile surface 104.  The force sensing resistive film 1010 can have a top surface coupled to a base surface 106 of the body 1004 and a bottom surface that is opposite the top surface.  In at least one embodiment, a portion of the force sensing resistive film 1010 can be depressed (e.g., recessed, embossed, etc.)) ([0068], fig. 10b), the embossed portion comprising:
an upper surface in contact with the lower surface of the interacting body, a curved cross-sectional profile of the upper surface of the embossed portion being substantially same as a curved cross-sectional profile of the lower surface of the interacting body (fig. 10 b).

Claim 2. Fukumoto discloses the apparatus of claim 1, comprising: a mechanism creating a gap between the substrate and the force sensing layer to receive the embossed portion ([0073]).

Claim 3. Fukumoto discloses the apparatus of claim 1, wherein the embossed portion is permanently shaped (fig. 10b).

Claim 4. Fukumoto discloses the apparatus of claim 1, comprising: a cover layer overlaid on the upper surface of the interacting body; and an operation mechanism arranged on the cover layer and operable to receive the force (F) and translate the force (F) via the cover layer to the interacting body (fig. 10a,b).

Claim 5. Fukumoto discloses the apparatus of claim 4, wherein the embossed portion is non- permanently shaped, and the cover layer maintains the embossed portion (fig. 10b).

Fukumoto discloses the apparatus of claim 1, wherein the force sensing layer is a force sensing resistive (FSR) layer ([0065], [0067]).

Claim 8. Fukumoto discloses the apparatus of claim 1, wherein the upper surface of the interacting body includes a high-friction layer for contacting the tool to receive the force (F) (the tactile surface 104 can be a high friction surface to minimize finger-slip during user input) ([0054]).

Claim 9. Fukumoto discloses the apparatus of claim 1, wherein a third surface the upper surface of the interacting body includes a curved portion to facilitate a translation of a lateral force applied on the upper surface to cause a dip of the interacting body (fig. 12 item 1002).

Claim 10. Fukumoto discloses the apparatus of claim 9, wherein the entire upper surface is a curved surface (fig. 12 item 1002).

Claim 13. Fukumoto discloses a pointing device, supra claim1 ; the substrate including at least one electrode to detect a movement of the contact point in response to a depression of the embossed portion caused by the force (F)  (The detector 206 consequently determines a change in capacitance associated with the amount of pressure being applied by the user action and can report a gravity center of the pressure as a second position including a lateral displacement value (x1, y1) and a vertical pressure value (z)) ([0117],[0114]).

Claims 14-19 represent the device of claims 2-5, 7 and re rejected along the same rationale.

Claim 20. Fukumoto discloses a method supra claim1 and fig. 12.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (US 2016/0103505) in view of Brown et al. (US 2008/0131184).

Claim 6. Fukumoto The apparatus of claim 3, but fail to explicitly disclose wherein the force sensing layer has a thickness in a range of 25-100 micrometers, the embossed portion has a diameter in a range of 10-20 millimeters, and the diameter of the interacting body is approximately 8 millimeters.
However, Brown discloses wherein the force sensing layer has a thickness in a range of 25-100 micrometers, the embossed portion has a diameter in a range of 10-20 millimeters, and the diameter of the interacting body is approximately 8 millimeters ([0081],[0083]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Fukumoto. One would have been motivated to do so in order to facilitate an efficient use of the device.

Fukumoto The apparatus of claim 10, but fail to explicitly disclose wherein the force sensing layer has a thickness in a range of 25-100 micrometers, and the embossed portion has a diameter in a range of 2-5 millimeters.
However, Brown discloses wherein the force sensing layer has a thickness in a range of 25-100 micrometers, and the embossed portion has a diameter in a range of 2-5 millimeters ([0081],[0083]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Fukumoto. One would have been motivated to do so in order to facilitate an efficient use of the device.

Claim 12.  Fukumoto The apparatus of claim 9, Fukumoto further discloses wherein the force sensing layer and the cover layer are integrally formed (fig. 10, 12), but fail to explicitly disclose the interacting body is injection molded.
However, Brown discloses wherein the interacting body is injection molded (both the keycap 50 and the body 64 are molded of plastic, preferably by plastic injection molding or another suitable plastic molding method) ([0107]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Fukumoto. One would have been motivated to do so in order to facilitate an efficient use of the device; thereby avoiding repositioning by the user of the device.

Response to Arguments
8.	Applicant's arguments filed 11/09/2020 have been fully considered but they are moot in light of new ground of rejection(s).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171